Citation Nr: 0609188	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  04-12 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a thyroid disorder.  

2.  Entitlement to service connection for asthma.  

3.  Entitlement to service connection for a right hip 
bursitis.  

4.  Entitlement to service connection for left hip bursitis.  

5.  Entitlement to service connection for a right knee 
disorder.  

6.  Entitlement to service connection for a left knee 
disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from August 1974 to September 
1975 and from May 1977 to June 1987.  She also had periods of 
Reserve service.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2003 rating decision of the 
Portland, Oregon, VA Regional Office (RO).   


The issue of entitlement to service connection for a thyroid 
disorder is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  Asthma is not shown.

2.  The veteran does not have right hip bursitis.

3.  The veteran does not have left hip bursitis.

4.  The veteran does not have a right knee disorder.  

5.  The veteran does not have a left knee disorder.  


CONCLUSIONS OF LAW

1.  Asthma was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).

2.  Right hip bursitis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).

3.  Left hip bursitis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).

4.  A right knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).

5.  A left knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

Recently, in Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1506 (U.S. Vet. App. March 3, 2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim which include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

The Court also held that the VCAA notice of the disability 
rating and effective date elements must be provided prior to 
an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).   Id.  In this case, the VCAA notice was 
provided in April 2002, prior to the April 2003 rating 
decision.  The Board notes that the claimant has not shown 
how the error was prejudicial.  Moreover, the essential 
fairness of the adjudication was not affected.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The claimant was 
provided VCAA content-complying notice and proper subsequent 
VA process.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).   

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the veteran in April 2002.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claims and the claimant was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claims, notice of 
what the claimant could do to help the claims and notice of 
how the claims were still deficient.  The veteran was also 
provided notice that he should submit pertinent evidence in 
her possession per 38 C.F.R. § 3.159(b)(1).  He was advised 
of how and where to send this evidence and how to ensure that 
it was associated with her claims.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claims.  The claimant has been 
provided notice of what VA was doing to develop the claims, 
notice of what the claimant could do to help the claims and 
notice of how the claims were still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  A VA 
examination report is on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
service or.  U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The veteran asserts that she has asthma, bilateral hip 
bursitis, and a bilateral knee disorder as a result of 
service, and in her May 2003 notice of disagreement, she 
noted treatment for such during service.  In order to 
establish service connection, the evidence must show current 
disability related by competent evidence to in-service 
disease or injury.  The threshold issue in this case is 
whether the veteran has a currently disability.  A 
determination in that regard requires competent evidence.  
The veteran is competent to report her symptoms and that she 
had treatment during service.  She is not however, a medical 
professional and her opinion in regard to diagnosis is not 
competent.   Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 
(1992) (lay persons are not competent to offer evidence that 
requires medical knowledge).  In this case, the Board finds 
the most probative evidence to be the objective medical 
evidence.  Such evidence is far more probative than the 
veteran's unsupported lay opinion.  

Service medical records reflect the following:  

On a June 1990 medical prescreening form, the veteran denied 
having or having had any painful or trick joints or loss of 
movement in any joint.  A June 1990 examination report shows 
the lower extremities, spine and musculoskeletal system, and 
chest and lungs, were normal.  Her lower extremities were 
assigned a profile of "1."  On the accompanying medical 
history she denied having or having had swollen or painful 
joints, asthma, bursitis, and a trick or locked knee.  A May 
1992 examination report shows the lower extremities, spine 
and musculoskeletal system, and chest and lungs, were normal.  
Her lower extremities were assigned a profile of "1." On 
the accompanying medical history, she denied having or having 
had swollen or painful joints, asthma, bursitis, and a trick 
or locked knee.  A March 1994 examination report shows the 
lower extremities, spine and musculoskeletal system, ad chest 
and lungs were normal.  Her lower extremities were assigned a 
profile of "1."  On the accompanying medical history, she 
denied having or having had swollen or painful joints, 
asthma, bursitis and a trick or locked knee.  A May 1995 
examination report shows the lower extremities, spine and 
musculoskeletal system, and chest and lungs, were normal.  
Her lower extremities were assigned a profile of "1."  An 
October 1994  report of examination shows her lower 
extremities, spine and musculoskeletal system, and chest and 
lungs, were normal.  Her lower extremities were assigned a 
profile of "1."  She indicated she had had swollen or 
painful joints , and denied having or having had asthma, 
bursitis, and a trick or locked knee.  She did report a 
history of left knee swelling treated with Tylenol over the 
previous six months.  A May 1997 record notes a history of 
chronic knee pain.  Records, to include a July 1997 record of 
treatment, note complaints of shortness of breath in 
association with coronary artery disease.  

On VA examination in March 2003 VA examination, spirometry 
was specifically noted to be normal.  The report of 
examination notes a 24year history of smoking.  It was noted 
that while she had had shortness of breath since 1980 in 
Kentucky called aggravated asthma due to the nature of the 
air, and similar symptoms after moving to Illinois, she "had 
been feeling fine," since moving to the Northwest.  No 
treatment, no use of an inhalers, and no associated 
hemoptysis or weight loss was noted.  No obvious gross 
deformities of the joints were noted.  Hip flexion was to 90 
degrees on the right and to 125 degrees on the left.  
Abduction was 45 degrees on the left and 30 degrees on the 
right.  Flexion of the knee was to 140 degrees and extension 
was full, bilaterally.  No instability of the knees was 
noted.  The Board notes that while the findings in regard to 
the right hip reflect some limited motion, x-ray examination 
of the right hip was normal, except for some surgical clips 
and an elongated metallic tubular structure.  The examiner 
specifically stated that examination of the joints was 
normal.  While the veteran complained of pain on use and with 
activity in regard to the joints, no underlying disease or 
injury was shown.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  In 
considering the matter on appeal, the Board is required to 
base its decisions on independent medical evidence rather 
than rely upon its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, as 
the medical professional has determined that the veteran does 
not have asthma, right or left hip bursitis, or a right or 
left knee disorder, the Board cannot substitute its own 
medical judgment.  Thus, the veteran does not have a current 
diagnosis of asthma, right or left hip bursitis, or a right 
or left knee disability, which is a required element for 
service connection.  38 C.F.R. § 3.304(f).  Absent competent 
evidence of disease or injury productive of disability, 
service connection is not warranted.  See Sanchez-Benitez v. 
West, 259 F.3d 1356 (Fed. Cir. 2001).  At this time, there is 
no diagnosis of asthma or one involving the hips or knees 
identified as disease or injury.  The Board notes that pain 
alone is not a compensable disability.  

Absent a current disability, service connection is not 
warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  A preponderance of the evidence is against the 
claims and there is no doubt to be resolved.  Consequently, 
the benefits sought on appeal are denied.  


ORDER

Service connection for asthma is denied.  

Service connection for right hip bursitis is denied.

Service connection for left hip bursitis is denied.  

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.  


REMAND

Service records reflect periods of active duty for training 
(ACDUTRA).  The periods of ACDUTRA have not been verified.  

In addition, on an October 1994 medical history, the veteran 
indicated that she had had thyroid trouble with radiation 
treatment at age 36.  In her May 2003 notice of disagreement, 
the veteran stated she was diagnosed with, and treated for, 
hypothyroidism in 1980 or 1981.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the AOJ for the following development:

1.  The AOJ should verify the veteran's 
periods of ACDUTRA.

2.  The AOJ should request that the 
veteran identify and/or submit evidence 
of her radiation treatment.  

3.  The AOJ should request that the 
veteran obtain and submit a list from 
her pharmacist regarding when she first 
began taking Synthroid.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


